      Case 1:21-cr-00028-APM Document 406-1 Filed 09/07/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v.                                                         Case No. 21-cr-00028-APM-10

KENNETH HARRELSON,

              Defendant.


                     DECLARATION OF BRADFORD L. GEYER
        IN SUPPORT OF MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE

       I, Bradford L. Geyer, hereby declare:

1.     My office is located at 2006 Berwick Drive, Cinnaminson. My telephone number is

(856) 607-5708.

2.     Since 1991, I have been admitted to practice law in the Commonwealth of

Pennsylvania and the State of New Jersey. Since 1991, I have been admitted to practice law

before the United States District Court for the District of New Jersey and the United

States District Court for the Eastern District of Pennsylvania.

3.     I am currently in good standing with all states, courts, and bars in which I am

admitted. I have never been disciplined by any bar.

4.     In the last two years I have been admitted pro hac vice in the Northern District of

California.

5.     I do not have an office located in the District of Columbia.
       Case 1:21-cr-00028-APM Document 406-1 Filed 09/07/21 Page 2 of 2




I declare under penalty of perjury that the foregoing is true and correct.

Executed in Philadelphia, Pennsylvania, this 10th day of June, 2021.



                                             Respectfully submitted,

                                     BY:     Isl Bradford L. Geyer
                                             Bradford L. Geyer Attorney for Defendant Kenneth
                                             Harrelson
                                             Pennsylvania Bar ID #: 62998
                                             2006 Berwick Drive
                                             Cinnaminson, NJ 08077
                                             Email: Bradford@formerfedsgroup.com
                                             P: (856)-607-5708
